Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 1 of 16 PageID #:4

Return Date: No return date scheduled
Hearing Date: No hearing scheduled

Courtroom Number: No hearing scheduled
Location: No hearing scheduled

FILED DATE: 6/20/2019 9:28 AM 2019L006827

FILED
6/20/2019 9:28 AM
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS OT eee
LAW DIVISION COOK COUNTY, IL
2019L006827
DEBORAH MASSENGIL, )
) 5484739
Plaintiff,
} Case No, 2019L006827
Vs. )
)
Jason Joe Johnson and Brakebush Brother, )
Inc., a Michigan corporation, )
)
Defendants. }
COMPLAINT AT LAW

 

NOW COMES Plaintiff, Deborah Massengil, by and through her attorneys, RUBENS,
KRESS & MULHOLLAND, and complaining against Defendants Jason Joe Johnson and
Brakebush Brother, Inc., states as follows:

COUNT I

1. On May 29, 2018, at approximately! 2:00 p.m., Plaintiff Deborah Massengil
(hereinafter, “Massengil”) was working for the Chicago Transit Authority as a bus operator.

2. That on May 29, 2018, Plaintiff Massengi! was operating bus No. 1995
westbound along Fullerton Avenue, a public street located in the City of Chicago, State of

Illinois,

 

3. That at said time, Plaintiff Massengil stopped CTA bus No. 1995 at the
designated CTA bus stop along westbound Fullerton Avenue, just east of the intersection of
Fullerton Avenue and Pulaski Road, both being public streets located in the City of Chicago,
State of Illinois.

5... That at said time and place, while remaining parked at the aforementioned “=

designated CTA bus stop, Plaintiff Massengil completed her shift and then and there switched
Page 1 of 6
FILED DATE: 6/20/2019 9:28 AM 2019L006827

Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 2 of 16 PageID #:5

out as the bus operator for bus No. 1995 with Josephine Woolfolk (hereinafter “Woolfolk”), a
fellow CTA bus operator.

6, That at said time and place, when CTA bus operator Woolfolk began operating
bus No. 1995, Plaintiff Massengil remained on bus No. 1995 as a standing passenger.

7. That at said time and place, for a short period of time while she prepared to
operate the bus, CTA bus operator Woolfolk remained in the westbound, curb lane on Fullerton
Avenue just east of its intersection with Pulaski Road.

8. That at the aforesaid time and place, Defendant Jason Johnson (hereinafter
“Johnson”), was operating a semi-truck westbound on Fullerton Avenue at or near its
intersection on Pulaski Road both being public streets in the City of Chicago, State of Illinois.

9, That at aforesaid time and place, the truck was owned and maintained by
Brakebush Brother, Inc.

10. That at the aforesaid time and place, Defendant Johnson was working as an
employee, agent and/or representative of Defendant Brakebush Brother, Inc. while operating the
semi-truck.

1k. That at the aforesaid time and place, and at all relevant times, Defendant Johnson

was operating his semi-truck in the middle lane of westbound Fullerton Avenue as he

approached the intersection of Fullerton Avenue and Pulaski Road.
12. That at the aforesaid time and place, CTA bus operator Woolfolk proceeded
westbound on Fullerton Avenue in the curb Jane toward the aforementioned intersection of

Fullerton Avenue and Pulaski Road.

Page 2 of 6
FILED DATE: 6/20/2019 9:28 AM 2019006827

Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 3 of 16 PagelID #:6

13. That at the aforesaid time and place, the CTA bus being operated by Woolfolk
neared the aforementioned intersection and came to a stop as the first vehicle in the curb lane on
westbound Fullerton Avenue.

14. At that time and in that place, Defendant Johnson while operating his semi-truck
as an employee, agent and/or representative of Defendant Brakebush Brother, Inc. attempted to
make a right-hand turn onto northbound Pulaski Road from the middle Jane of Fullerton Avenue
and in doing so cut directly in front of the CTA bus being operated by Woolfolk in the curb lane
of westbound Fullerton Avenue.

15. That at the aforesaid time and place, as Defendant Johnson attempted to make the
right hand turn he caused the passenger side of the semi-truck’s trailer to collide with great force
with the front driver’s side of the CTA bus being operated by Woolfolk.

16. Defendant Johnson as an employee, agent and/or representative of Defendant
Brakebush Brother, Inc., was then and there guilty of one or more of the following careless and
negligent acts and/or omissions:

a. Carelessly and negligently operated and controlled said semi-tractor trailer;
b. Carelessly and negligently failed to exercise that degree of care and caution

that a reasonable person under similar circumstances would have exercised
in the operation of said semi-tractor trailer;

 

c. Carelessly and negligently failed to keep an adequate, or any, lookout
during the operation of said motor vehicle;

d. Carelessly and negligently operated and controlled said semi-tractor trailer
at a speed that was greater than was reasonable having regard for the traffic
and the use of said highway, in violation of 625 [LCS 5/11-601;

e. Carelessly and negligently operated and controlled said semi-tractor trailer
~~ when Defendant illegally made a right hand turn from the middle lane of ~
Fullerton Avenue, in violation of 625 ILCS 5/11-701(d);

Page 3 of 6
FILED DATE: 6/20/2019 9:28 AM 2019L006827

Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 4 of 16 PagelID #:7

17.

f. Carelessly and negligently failed to operate said semi-tractor trailer with

good and sufficient brakes, in violation of 625 ILCS 5/12-301;

g. Carelessly and negligently attempted to make a right hand turn onto

northbound Pulaski Road from the middle lane of traffic, when it was not
safe and reasonable to do so, in violation of 625 ILCS 5/11-709; and

h. Was otherwise negligent.

Furthermore, at the time of the aforementioned accident, Defendant Brakebush

Brother, Inc., was then and there guilty of one or more of the following careless and negligent

acts and/or omissions:

18.

Carelessly and negligently failed to properly train Defendant Johnson in the
proper and safe operation of a semi-tractor and trailer;

. Carelessly and negligently trained Defendant Johnson how to operate and

control said semi-tractor/trailer;

Carelessly and negligently failed to train Defendant Johnson how to keep an
adequate, or any, lookout during the operation of said motor vehicle;

. Failed to properly maintain the semi-tractor trailer:

Carelessly and negligently failed to train and teach Defendant Johnson in the
safe operation and control of a semi-tractor trailer, including as to making
safe and legal right hand turns along public roads and highways;

Failed to train and teach Defendant Johnson regarding Illinois law (statute
625 ILCS 5/11-709) which specifically prohibits right hand turns from the

__ middle lane of traffic, when it was not safe and reasonable to do so; and

. Was otherwise negligent.

That one or more of the aforesaid careless or negligent acts, and/or omissions of

the Defendants was the proximate cause of said collision and the personal injuries to Plaintiff

Massengil hereinafter stated.

Page 4 of 6
FILED DATE: 6/20/2019 9:28 AM 2019L006827

Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 5 of 16 PagelID #:8

19. That as a direct and proximate result of one or more of the aforesaid careless and
negligent acts and/or omissions of the Defendants, Plaintiff sustained severe and permanent

injuries, both externally and internally, and was and will be hindered and prevented from

~ attending to her usual duties and affairs, and has lost and will in the future lose the value of that

time as aforementioned. Plaintiff suffered great pain and anguish, both in mind and body, and
will in the future continue to suffer. Plaintiff further expended and became liable for, and will
expend and become liable for, large sums of money for medical care and services endeavoring to
become healed and cured of said injuries.

WHEREFORE, Plaintiff, Deborah Massengil, prays for judgment in their favor and
against Defendants Jason Joe Johnson and Brakebush Brother, Inc, in a sum in excess of FIFTY

THOUSAND DOLLARS ($50,000.00), and costs of this suit.

Respectfully Submitted,
RUBENS KRESS & MULHOLLAND

By:___/s Matthew K. Abrams
One of Plaintiff's attorneys

_ATIAD

 

Matthew K. Abrams

RUBENS KRESS & MULHOLLAND
134 N. LaSalle, St, Suite 444

Chicago, Illinois 60602
mka@rkminjurylaw.com

(312) 201-9640

Page 5 of 6
FILED DATE: 6/20/2019 9:28 AM 2019L006827

Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 6 of 16 PageID #:9

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
LAW DIVISION

DEBORAH MASSENGIL,

Plaintiff,
Case No.
Ys.

Jason Joe Johnson and Brakebush Brother,

Inc., a Michigan corporation,
|

Nee! mee” Sit” Nmmeee” Name” Samet” Ngee” Magnet” ee See”

Defendants,
AFFIDAVIT OF DAMAGES PURSUANT TO SUPREME COURT RULE 222

I, Matthew K. Abrams, being first duly sworn on oath, deposes and states that if I were
called upon to testify, I would do so as follows:

1. That ] am an attorney at law licensed to practice in the State of Illinois.

2. That I am an Attorney with the law firm of Rubens, Kress & Mulholland,
attorneys of record for the Plaintiff.

3. That based upon the information available to me at the present time, the total
amount of money damages sought in this matter exceeds $50,000.00.

4, That this Affidavit is submitted in compliance with Supreme Court Rule 222(b).

 

 

 

 

FURTHER, Affiant sayeth not.
oo _..../§ Matthew K. Abrams .
“Matthew K. Abrams
SUBSCRIBED AND SWORN TO
Before me this _ day
of i. ...
Notary Public

Page 6 of 6
FILED DATE: 6/20/2019 2:31 PM 2019L006827

Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 7 of 16 PagelD #:10

FILED

6/20/2019 2:31 PM
DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL
20719L006827
5493207

2120 - Served 2121 - Served

2220 - Not Served 2221 - Not Served

2320 - Served By Mail 2321 - Served By Mail

2420 - Served By Publication 2421 - Served By Publication

Summons - Alias Summons (08/01/18) CCG 0001 A

 

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

 

 

DEBORAH MASSENGIL |
, (Name all parties) | Case No. vr
oo | Serve:
JASON JOE JOHNSON ETAL. _ ngors on berate

¥I SUMMONS [] ALIAS SUMMONS. er Sear O Har th

, N Y4KS Let De.
To each Defendant: we SHld (Wt S240$
YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
(30) days after service of this Summons, not counting t the day of service. To file your answer or
appearance you need access to the internet. Please: ro fe iGrg to initiate
this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to
the last page of this document for location information.

 

If you fail to do so, a judgment by default may be entered. against you for the relief
tequested in the complaint.

To the Officer: -

This Summons must be ceturned by the officer or other person to whom it was given for service,
with endorsement of service and fees, if any, immediately after service. If service cannot be made,
this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
days after its date.

 

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcourt.org
Page 1 of 3
FILED DATE: 6/20/2019 2:31 PM 2019L006827

Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 8 of 16 PagelID #:11

Summons - Alias Summons © (08/01/18) CCG 0001B

E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
create an account with an e-filing service provider. Visit http: //efile.illinoiscourts.gov/service-providers.htm
to learn more and to select a service provider, If you need additional help or have trouble e-filing, visit http: / /
www.illinoiscourts.gov/FAQ/gethelp.asp, ot talk with your local citcuit clerk’s office.

6/20/2019 2:31 PM DOROTHY BROWN

 
  

Atty. No.: 47949 Witness:

 

Atty Name: MATTHEW ABRAMS

RUBENS KRESS & MULHOLLAN

 

Atty. for:
Address: 134N LASALLE SWT 444

 

£ Court

 

 

 

Date of Service: . . z
7. CHICAGO ce
City: . — = (To be inserted by officer on copy left with
State: IL Zip: 60602 Defendant or other person):
Telephone: 1312-201-9640

 

Primary Email: mka@rkminjurylaw.com |

 

 

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcourt.org
Page 2 of 3
Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 9 of 16 PageID #:12

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

 

C} Civil Division
Richard J] Daley Center
50 W Washington, Rm 601
Chicago, IL 60602
Hours: 8:30 am - 4:30 pm

C Chancery Division
Richard Daley Center
50 W Washington, Rm 802
Chicago, IL 60602
Hours: 8:30 am - 4:30 pm

(Richard J Daley Center © Domestic Relations Division
ai 50 W Washington Richard J Daley Center
8 Chicago, IL. 60602 50 W Washington, Rm 802
5 (: District 2 - Skokie Chicago, IL 60602
. 5600 Old Orchard Rd Hours: 8:30 am - 4:30 pm
= Skokie, IL 60077 () Civil Appeals
y (>  Disttict 3 - Rolling Meadows Richard J Daley Center
3 2421 Buclid 50 Ww Washington, Rm 801
s Rolling Meadows, IL 60008 Chicago, IL 60602
i is Hours: 8:30 am - 4:30 pm
i > District 4 - Maywood 0 ,
4 1500 Maybrook Ave ~ Criminal Department
uy Maywood, IL 60153 Richard J Daley Center
i C District 5 - Brideevi 50 W Washington, Rm 1006
. Beview Chicago, IL 60602
10220 5 76th Ave Hours: 8:30 am - 4:30 pm
Bridgeview, IL 60455 _ —
. . ( ~=County Division
(> District 6 - Markham Richard J Daley Center
16501 S Kedzie Pkwy 50 W Washington, Rm 1202
Markham, IL 60428 Chicago, IL 60602
(> Domestic Violence Court Hours: 8:30 am - 4:30 pm
555 W Harrison © Probate Division
Chicago, IL. 60607 Richard J Daley Center
(> Juvenile Center Building 50 W Washington, Rm 1202
2245 W Ogden Ave, Rm 13 Chicago, IL 60602
Chicago, IL 60602 Hours: 8:30 am - 4:30 pm
(© Criminal Court Building ( Law Division
2650 § California Ave, Rm 526 Richard J Daley Center
Chicago, IL 60608 50 W Washington, Rm 801
ee Chicago, IL 60602
Daley Center Divisions / Departments Tiouts: 8:30 am = 4:30 pm
© Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
cookcountyclerkofcourt.org

Page 3 of 3
 

Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 10 of 16 PagelD #:13
—_—
DICKINSON GOUNTY SHERIFFS OFFICE « 300 E. D STREET, PO BOX 609, IRON MOUNTAIN, MI 49801 » (906) 774-6262
IN THE ILLINOIS CIRCUIT COURT FOR COOK COUNTY

STATE OF MICHIGAN Sd Docket No
) ss Court No [2019L006827_]

DICKINSON COUNTY ) ReferenceNo[_ id
Received

PLAINTIFF : DEBORAH MASSENGIL
vs.
DEFENDANT: JASON JOE JOHNSON

 

 

(Fete a ee aoa a
RUBENS KRESS & MULHOLLAND 134 NORTH LASALLE, SUITE 444, CHICAGO, IL 60602 (312) 201-9640

 

 

Name [JASON JOE JOHNSON | Party Type [DEFENDANT

Address (3875 RIVER STREET, QUINNESEC, MI, 49876 |

 

Paper

    

[SUMMONS & COMPLAINT
Type of Service PERSONAL | Status SERVED |
By Serving [JASON JOE JOHNSON |

 

 

 

 

 

 

Location 1300 EAST D STREET, IRON MOUNTAIN, MI 49801 |
Comments | _|

 

 

 
     

  
   
   
 

    

06/28/2019
06/28/2019
07/05/2019
07/06/2019

Service® | 07/14/2019

1 4° CHRISTOPHER SMITH
331 « CHRISTOPHER KUENZER
10:16]321 « KARI LAURENT

324 « CHRISTOPHER SMITH

12:301317 * JON ALLEN

   
   
    
    
 

  
   
  
   
 

         
   
 

SERVED AT THE DICKINSON COUNTY
SHERIFF'S OFFICE

Total Mileage

 

   

      

item Description

 

 

 

 

 

 

 

Date. ~ tein Name Charges:
07/15/2019 [CIVIL PROCESS 101-000[SUMMONS & COMPLAINT $26.00
07/15/2019 |MILEAGE 101-000-627.3 [QUINNESEC (4 ATTEMPTS) $32.00 po
Le va oe $58.00 $0.00 $58.00 |

 

 

 

 

| certify the above information to be true and correct. Scott Rutter, Sheriff, DICKINSON County, MICHIGAN

aft 07/14/2019

317 * JON ALLEN Date

ao wn Pd Sue EL’;

So Notary ary Public in and for the State of MICHIGAN

I4
Subscribed and swom to before me this day of

 

Printed: Monday, July 15, 2019 Dickinson County Sheriffs Office Page 1 of 1
FILED DATE: 7/11/2019 10:51 AM 2019L006827

Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 11 of 16 PagelD #:14

FILED
7/11/2019 10:51 AM
State of Wisconsin DOROTHY BROWN
Marquette County CIRCUIT CLERK
Civil Division COOK COUNTY, IL
MONTELLO, WI 53949 2019L006827
5727188

Process Number: 7681 Court Number: 2019L006927

I, Joseph R Konrath, Sheriff of Marquette County do hereby certify that I

received the within and foregoing Summons & Complaint on 27th day of June,

2019, and that I served the same on:

BRAKEBUSH BROTHERS INC (Defendant }
N4993 6TH DR
WESTFIELD, WI 53964

served on: 28th day of June, 2019 at 09:38:00 by Kemnitz, S$
Served to: SCOTT SANDERS President
N4993 6TH DR
WESTFIELD, WI 53964

Returned on the lst day of July, 2019

i also certify that I endorsed on the said copy the date of service, signed my

name, and added my official title thereto.

Dated the lst day of July, 2019

Fees:
Service: 30.00
Mileage: 6.08
Other : 30.00 '
Total : 66.08 BY: ’

Auth¢@riz Representative

Civil Di 18i0n gow)
Case: 1:19-cv-05345 Document#-Persdia Uuig/08/19 Page 12 of 16 PagelD #:15
Appearance (12/30/15) CCL N530

 

FILED
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS = gigj9919 41:30 AM
COUNTY DEPARTMENT, LAW DIVISION DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL

2019L006827
DEBORAH MASSENGIL,

 

Plaintiff No, 2019 L 006827

 

 

 

Calendar:
JASON JOE JOHNSON and BRAKEBUSH BROTHERS, INC.,
Defendant
APPEARANCE
GENERAL APPEARANCE 0900 - APPEARANCE - FEE PAID; 0909 - APPEARANCE - NO FEE;

0904 - APPEARANCE FILED - FEE WAIVED

[] JURY DEMAND 1900 - APPEARANCE & JURY DEMAND - FEE PAID
1909 - APPEARANCE & JURY DEMAND - NO FEE

The undersigned enters the appearance of: 1 Plaintiff Defendant

JASON JOE JOHNSON and BRAKEBUSH BROTHERS, INC.

 

 

(Insert litigant’s name.)

fsfJeseph J. Wilson

 

Signature
INITIAL COUNSEL OF RECORD CIPRO SE
[] ADDITIONAL APPEARANCE [] SUBSTITUTE APPEARANCE

A copy of this appearance shall be given to all parties who have appeared and have not been found by the
Court to be in default.

Atty. No.: 41127 LC] Pro Se 99500
(Please complete the following contact information.)
Name: Joseph J. Wilson/Maisel & Associates Pro Se Only: (JI have read and agree to the terms of

 

the Clerk’s Office Electronic Notice Policy and choose
to opt in to electronic notice from the Clerk's office for
this case at this email address:

Atty. for: Jason Joe Johnson and Brakebush Brothers, Inc.
Address: 161 N. Clark Street, Suite 800

City/State/Zip: Chicago, IL_60601
Telephone: 312-458-6500

ail: RPMLawi @Travelers.com

 

 

 

 

Primary Em
Secondary Email: Jjwilsoi@Travelers.com

Tertiary Email: Nakeatin@Travelers.com

 

DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
Page 1 of 1
Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 13 of 16 PageID #:16

FILED

8/6/2019 11:30 AM.
#41127/JJW/nk DOROTHY BROWN

CIRCUIT CLERK

K COUNTY
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS Sprorposeay

COUNTY DEPARTMENT, LAW DIVISION
DEBORAH MASSENGIL,
Plaintiff,

Vv. No: 2019 L 006827

ee Nene? mee Smee” eee” See”

JASON JOE JOHNSON and BRAKEBUSH)
BROTHER, INC., a Michigan Corporation, )
)

Defendants. )

NOTICE OF FILING

TO: Matthew K. Abrams, Rubens, Kress & Mulholland, 134 N. LaSalle Street,
Suite 444, Chicago, [L 60602, mka@rkminjurylaw.com

PLEASE TAKE NOTICE that on August 6, 2019, we shall file with the Clerk of
the Circuit Court of Cook County, Illinois, Defendant Jason Joe Johnson and
Brakebush Brothers, Inc.’s Appearance and Jury Demand.

MAISEL & ASSOCIATES

Mailing Address

B.C, Box 64093

St. Paul, MN 55164-0093

312-458-6500

Fax: 855-821-7317

Attomeys for Defendants

General Email: RPMLaw1@Travelers.com

PROOF OF SERVICE BY ELECTRONIC MAIL

The undersigned, being first duly sworn on oath, deposes and states that on August 6, 2019, she
served the above mentioned documents by e-mailing a copy to each party listed above.

Nancy A. Keating
[x] Under penalties as provided by law pursuant to 735 ILCS

5/1-109, I certify that the statements set forth herein are true
and correct.
Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 14 of 16 PagelD #17

March 25, 2019

Via e-mail: respence@travelers.com
Mr. Robert Spence

Travelers Property Casualty

P.O. Box 650293

Dallas, TX 75265-0293

RE: Deborah Massengil v. Jason Johnson and Brakebush Brother, Inc.
D/A: 05/29/2018
Claim No.: = FCJ9077

Dear Mr. Spence:

As you are aware, this office and the undersigned, represents Deborah Massengil
with respect to the above referenced personal injury claim arising out of the vehicular
accident of May 29, 2018. Ms. Massengil, a CTA bus driver, was switching out with
another driver for lunch when the parked bus was hit with a heavy impact at the front
driver’s side of the bus by your insured who was driving a semi-truck. The impact caused
standing Plaintiff to be jerked around violently in the bus and injured. Obviously, this is
100% liability on the part of your insured who made a wide and fast turn and hit the
parked/stopped CTA bus.

Ms. Massengil had immediate soft tissue injuries and was taken from the accident
scene in an ambulance with complaints of neck, upper back and bilateral shoulder pain.
At St. Mary’s ER she complained of additional pain in her low back and was diagnosed
with sprain/strain injuries to her neck, upper and lower back. Plaintiff continued to have
pain which worsened in the days following the accident. She was seen at Hyde Park
Medical Center where she received treatment in the form of physical therapy, massages
and a home exercise program over the next 4-5 months. Due to the extent of her injuries,
she was taken off of work on June 5" and did not return until September 11, 2018.

In July, due to the ongoing pain and physical limitations, Plaintiff underwent an
EMG and cervical and lumbar MRIs with each having significant/abnormal findings.
She was ultimately diagnosed with radiculopathy and multi-level disc herniations, with
particular significant findings at C3-4, C6-7 and at L4-5. At C6-7 she had an epidural
injection on September 18, 2018 which provided significant relief for her cervical spine.
Similarly, the lumbar herniation was treated conservatively and non-surgically and a
Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 15 of 16 PagelID #:18

steroid injection was also recommended. Thankfully, the lumbar injuries improved with
conservative care and time and did not require the injection.

With this combination of care, injections and pain medication/cream, Ms.
Massengil completed treatment on October 9, 2018 having made a good recovery from
her injuries over the 4-5 month period. However, as noted in her medical records, while
she did return to work full duty with no restrictions, there was some ongoing pain in her
neck and lumbar back area for another several weeks even once she completed her care.

We have included a List of Specials providing all treaters, treatment dates and
bills for Ms. Massengil’s injuries. Her medical bills eclipse $30,000 and she has a lost
wage claim of $18,480 for her 14 weeks off of work (a copy of her WC settlement
contract is enclosed). Based on her medical specials, lost wages and diagnosed injuries
with accompanying pain and suffering, we are demanding $155,000 in full and complete
settlement of this claim.

We Sook forward to receiving your response and acceptance of our demand in the

near future.

Very truly yours,
RUBENS, KRESS & MULHOLLAND

Matthea K. Ubctams

Matthew K. Abrams

MKA

Enclosures
Case: 1:19-cv-05345 Document #: 1-1 Filed: 08/08/19 Page 16 of 16 PageID #:19

LIST OF SPECIALS

Deborah Massengil vs. Joe, Jason Johnson
Date of Accident: 5/29/2018

City of Chicago — ambulance $ 1,118.00
Date of Service: 05/29/2018

St. Mary’s Hospital - ER $ 4,225.47
Date of Service: 05/29/2018

ER Physicians TBD
Midwest Imaging Professionals $ 454.00

Date of Service: 05/29/2018

Hyde Park Medical] Center

Elton Dixon, M.D. $ 8,867.00
5554 S. Hyde Park Blvd $ 9,618.00
Chicago, IL 60637 $ 1,572.00
Date of Service: 5/30/2018-10/9/18 $20,057.00
Preferred Open MRI $ 3,000.00

1111 E. 87" Street, Ste 900B
Chicago, IL 60619
DOS: 7/12/2018

TOTAL MEDICAL SPECIALS: $30,427.47
LOST WAGES - Ms. Massengil earns $1320 per week as CTA bus driver

- Off work from June 5, 2018 to September 11, 2018 = 14 weeks
- 14 weeks x $1,320= $18,480.00

TOTAL SPECIALS $48,907.47
